                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 46
                                                                                                                                                              45 Filed 11/25/20
                                                                                                                                                                       11/24/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Emil S. Kim
                                                                                                                        Nevada Bar No. 14894
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 kime@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, N.A.
                                                                                                                      8

                                                                                                                      9

                                                                                                                     10                           UNITED STATES DISTRICT COURT

                                                                                                                     11                                  DISTRICT OF NEVADA

                                                                                                                     12 CHRISTOPHER PETRAS,                             CASE NO. 2:20-cv-00874-RFB-BNW
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                             STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                        EXTEND DEADLINE TO FILE REPLY
                                                                                                                     14 v.
                                                                                                                                                                        IN SUPPORT OF MOTION FOR
                                                                                                                     15 NAVY FEDERAL CREDIT UNION;                      PROTECTIVE ORDER
                                                                                                                        JPMORGAN CHASE BANK, NATIONAL
                                                                                                                     16 ASSOCIATION; EQUIFAX                            (First Request)
                                                                                                                        INFORMATION SERVICES LLC; AND,
                                                                                                                     17 EXPERIAN INFORMATION
                                                                                                                        SOLUTIONS, INC.,
                                                                                                                     18
                                                                                                                            Defendants.
                                                                                                                     19

                                                                                                                     20          Defendant JPMorgan Chase Bank N.A. (“Chase”) and Plaintiff Christopher

                                                                                                                     21 Petras (“Plaintiff”) (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                     22      1. Chase filed a Motion for Protective Order on November 6, 2020 (ECF No. 39).

                                                                                                                     23      2. Plaintiff filed his Response to the Motion for Protective Order on November 20,

                                                                                                                     24          2020 (ECF No. 44).

                                                                                                                     25      3. The current deadline for Chase to file its Reply is November 27, 2020.

                                                                                                                     26      4. The Parties have agreed that Chase shall have until December 4, 2020 to file

                                                                                                                     27          its Reply in support of its Motion for Protective Order.

                                                                                                                     28


                                                                                                                          DMWEST #40729525 v1
                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 46
                                                                                                                                                              45 Filed 11/25/20
                                                                                                                                                                       11/24/20 Page 2 of 2



                                                                                                                      1      5. The Parties have also agreed that the current hearing date for Chase’s Motion

                                                                                                                      2          for Protective Order is to remain on January 8, 2020.

                                                                                                                      3 Dated: November 24, 2020

                                                                                                                      4 BALLARD SPAHR LLP                               KIND LAW
                                                                                                                      5
                                                                                                                        By: /s/ Joel E. Tasca                           By: /s/ Michael Kind
                                                                                                                      6 Joel E. Tasca                                   Michael Kind
                                                                                                                        Nevada Bar No. 14124                            Nevada Bar No. 13903
                                                                                                                      7 Emil S. Kim                                     8860 South Maryland Pkwy, Ste. 106
                                                                                                                        Nevada Bar No. 14894                            Las Vegas, Nevada 89123
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900
                                                                                                                        Las Vegas, Nevada 89135                         LOKER LAW, APC
                                                                                                                      9
                                                                                                                        Attorneys for Defendant
                                                                                                                     10 JPMorgan Chase, N.A.                            By: /s/ Matthew Loker
                                                                                                                                                                        Matthew Loker
                                                                                                                     11                                                 (Pro hac vice)
                                                                                                                                                                        1303 East Grand Avenue, Suite 101
                                                                                                                     12                                                 Arroyo Grande, CA 93420
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                          ORDER

                                                                                                                     18          IT IS SO ORDERED:

                                                                                                                     19

                                                                                                                     20                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                     21                                                       11/25/2020
                                                                                                                                                                 DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40729525 v1                       2
